
	
		I
		112th CONGRESS
		1st Session
		H. R. 1653
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Schock (for
			 himself, Mr. Crowley, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to increase the dollar
		  amount requirements for articles and merchandise under the administrative
		  exemptions and entry under regulations provisions of that Act.
	
	
		1.Amendments to administrative
			 exemptions and entry under regulations provisions of the Tariff Act of
			 1930
			(a)Administrative
			 exemptionsSection
			 321(a)(2)(C) of the Tariff Act of 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by
			 striking $200 and inserting $1,000.
			(b)Entry under
			 regulationsSection
			 498(a)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1498(a)(1)(A)) is amended by
			 striking but not more than and inserting but not less
			 than.
			(c)Effective
			 dateThe amendments made by this section apply with respect to
			 the entry of articles or merchandise on or after the 15th day after the date of
			 the enactment of this Act.
			
